SIBLEY, Circuit Judge.
A bill in equity was removed to the District Court of the United States by some of the defendants therein on the ground of a separable controversy. The other defendants, denying the existence of such a controversy and the jurisdiction of the District Court, moved to remand the case to the state court. The judge in a written opinion expressed views indicating that he thought the movants for remand had no rights in the controversy, but the only judgment rendered was one denying the motion to remand. The movants appeal, contending that the judgment is final as to them. Not so. They are still parties, and their rights stand unadjndieated. The refusal to remand is not a final and therefore not an appealable order. Bender v. Pennsylvania Co., 148 U. S. 502, 13 S. Ct. 640, 37 L. Ed. 537; Patten v. Cilley (C. C. A.) 50 F. 337.
Appeal dismissed.